McCLELLAN, J.
The fact that the defendant, very • soon after the assault he is charged with having made upon Hunter, married Hunter’s sister, Virginia, was competent to go to the jury as tending to show motive for the assault, in connection with the fact that Hunter immediately preceding the assault had taken her away from Rogers’ restaurant where defendant also was.
The court erred in refusing to allow defendant to ask the witness, Estelle Hunter, whether she had not told the father of the defendant the morning of the trial, at her father’s house, that she would swear “that her brother Henry Hunter came home soon after he was struck that night, and told her he did not know who hit him.” The purpose of this testimony was to show surprise on the part of the defendant, and to relieve him from the disadvantage at which he had been put by unexpected evidence, and not to impeach his own witness, though that might have been an incidental effect.— White v. State, 87 Ala. 24; Griffith v. State, 90 Ala. 583; Hemingway v. State, 51 Ala. 530.
Reversed and remanded.